Citation Nr: 1418568	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  13-35 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 



INTRODUCTION

The Veteran had active service from May 1958 to May 1960.  The Veteran died in January 2014.  The appellant is the spouse of the Veteran. 

Substitution was granted by the RO.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision issued by the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma.  

The entire claims file was reviewed in this case, to include the portion contained in the electronic "Virtual VA" system.  

Based on the record, it appears that the issue of service connection for cause of death may have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue.  It is referred to the RO for any needed action. 


FINDING OF FACT

The evidence of record indicates that the Veteran had hepatitis C which was causally related to service. 


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004).

Certain "chronic conditions," such as (for example) arthritis, if manifest to a compensable degree within the first post-service year, will be presumed to have been incurred in active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 (2013).  Only "chronic conditions," as defined by regulation and inclusive of arthritis, can be service-connected solely on the basis of continuity of symptomatology from service to the present (irrespective of the establishment of a causal nexus between a current disability and service).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In this regard, Congress has specifically limited entitlement to service connection for disease or injury to cases where such have resulted in a disability.  38 U.S.C.A. §§ 1110, 1131.  Thus, in the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The United States Court of Appeals for Veterans Claims (Court) has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service." Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly affirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability." Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.  

The Veteran contends that his hepatitis C was caused by his service.  The Veteran served as a lab technician.  As part of his duties he handled many blood tests and samples without protection of rubber gloves, which were not standard at the time.  The Veteran claims he continually had contact with blood (transferred from needles, test slides, test tubes, and blood transfusions).  He contends that he became jaundiced on two occasions during service but did not miss any time on duty as a result of becoming jaundiced.  Additionally, he contends that he was never jaundiced prior to his service.  
Service treatment records are absent for indications of the Veteran seeking treatment for or complaining of jaundice.  However, there is nothing in the record to diminish the Veteran's credibility. 

A June 2012 private medical opinion from the physician who was treating the Veteran for hepatitis C bolsters the Veteran's contentions.  The opinion stated that Veteran's hepatitis C was most likely contracted during service due to his duties as a lab technician, working with blood and blood related products.  

The Veteran had a VA examination in June 2013.  The examination included a review of available records (without in-person or video telehealth examination) using the Acceptable Clinical Evidence (ACE) process.  The examination included a review of the Veteran's claims file.  The examiner diagnosed the Veteran with hepatitis C and hepatocellular carcinoma.  The examiner noted that after a review of the medical files the hepatitis C is less than likely permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge.  The rationale is based on the conclusion made by a gastrotenterologist/liver specialist at the liver specialty clinic at the San Francisco VAMC, who documented that he interviewed the Veteran quite extensively on 11/14/2005.  The VAMC gastroenterologist reported that the Veteran stated that he spent 18 months as a lab tech in 1960 and the Veteran claimed he was exposed to needle sticks and blood a number of times.  Nevertheless, the attending gastroenterologist stated that the Veteran "likely acquired HCV with blood transfusion in Chicago, 1954, for lung lobectomy" prior to service.

The Board finds that there is evidence both for and against the Veteran's claim.  On one hand, the Veteran is credible and the continual exposure to blood he described appears consistent with the nature of his military duties.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

On the other hand, there is a negative etiology opinion from a VA examination, albeit one that did not directly examine the Veteran.   

Having carefully and sympathetically weighed all the evidence of record, the Board must find that it is at least in equipoise regarding whether the Veteran's hepatitis C had onset in service or was caused or aggravated by the Veteran's active service.  Accordingly, the benefit of the doubt is resolved in the Veteran's favor and entitlement to service connection for hepatitis C is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

ORDER

Entitlement to service connection for hepatitis C is granted. 


____________________________________________
JOHN J. CROWLEY	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


